Citation Nr: 1728830	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  14-34 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a total rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to a TDIU was previously remanded by the Board for additional development in February 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran is unable to obtain and maintain substantially gainful employment due to her service-connected disabilities since March 5, 2016.


CONCLUSION OF LAW

The criteria for TDIU have been met effective March 5, 2016.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   The Veteran's currently-assigned disability ratings meet the criteria for consideration of TDIU on a schedular basis for the entire appeal period, which begins in March 2010.   TDIU was originally raised as part of the Veteran's increased rating claim for service-connected posttraumatic stress disorder (PTSD).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The evidence shows that the Veteran was last employed on March 4, 2016.  Her current service-connected disabilities include PTSD and pyloric spams with a duodenal bulb deformity.  

While the Veteran was employed, a VA treatment note dated June 2014 reflects that the Veteran's psychotropic medications were changed.  She reported outbursts where she became upset and started yelling at the top of her lungs.  She had to take off three days because she was feeling an outburst episode coming on.  She reported mild depression and stress from work.  A treatment note from September 2014 reflects that the Veteran was doing much better since being on furlough since June. 

A November 2011 VA gastrointestinal examination report reflects the Veteran's condition was manifested by recurring symptoms that ranged in severity from mild to severe.  Episodes occurred four or more times a year and lasted ten days or more.  The Veteran reported abdominal pain occurring at least monthly to continuous and mild nausea three times a year lasting up to nine days.  The report also reflects the Veteran also suffered from transient melena occurring four or more times a year, lasting one to nine days for each episode.

A June 2015 VA treatment note reflects that she was stressed out from her job; the provider noted she seemed anxious. 

Since March 5, 2016, the Veteran received one VA stomach and duodenal conditions examination.  The provider interviewed and examined the Veteran and reviewed the entire claims file.  The Veteran reported symptoms of epigastric pain that is sharp and hard occurring a few times a week; pain was alleviated with a bowel movement and she was taking continuous medication for the condition.  The provider noted that the Veteran had recurring episodes of symptoms that were not severe four or more times a year with a duration of less than one day and abdominal pain that occurred periodically, at least monthly, and relieved by standard ulcer therapy.  The provider did not document any instances of melena.  There were no incapacitating symptoms reported.  On physical examination, the abdominal area was not tender and there were no masses.  The examination report reflects that a June 2014 endoscopy revealed esophagitis with mild nonspecific chronic inflammation but no other abnormalities.  The provider opined that the Veteran's duodenum condition did not impact her ability to work.  An additional four VA examinations during the appeal period (since March 2010) reflect that the pyloric spasm disability had no impact on the Veteran's ability to work.  

Since March 5, 2016, the Veteran has received treatment for her service-connected PTSD and two VA examinations.  An April 2016 VA psychiatric examination reflects the Veteran's grandson was living with her since June 2015 and was helping her with transportation and errands.  She reportedly attended Mass six days a week and frequently went to her church for group social activities.  She reported friends at church and that she was active in her hobby of making tapestries.  The Veteran reported that she was in the process of retiring from her position with the IRS and that she had to retire due to blood clots and the potential risk for heart attack.  As far as PTSD symptoms, the provider noted that the Veteran continued to have nightmares, memories with psychological and physiological reactions, avoidance of conversations, and persistent negative thoughts.  The examiner found the Veteran had significant social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

The Veteran received a VA psychiatric examination in March 2017.  Ultimately, the provider opined that the Veteran's PTSD was not severe enough to either interfere with occupational or social functioning or require continuous medication.  However, the examiner also noted the Veteran was taking Risperdal to manage psychiatric symptoms. The Veteran reported that she attended church services every morning except Saturday, worked on her computer, watched television, made tapestries and crocheting, and read paperback books.  She was not attending therapy regularly and denied hearing any voices since the 1970s.  The Veteran reported that her memory was excellent and that she had no problems with sleep or anxiety.  The Veteran denied all symptoms contained on the Disability Benefit Questionnaire (DBQ).  Mental status examination reflects the Veteran was on time for the appointment, appearance was appropriate; she was oriented to person, place, time and situation; she ambulated independently; there was no psychomotor agitation or retardation; there was no current evidence of delusions or hallucinations; speech was normal; cognition was intact.  She was polite, cooperative, and alert; her memory was appropriate; thoughts were organized and rapport was able to be established.  The Veteran denied homicidal and suicidal ideation; judgement and insight were fair.  

In sum, the evidence above shows that the Veteran's psychiatric symptoms improved considerably when she was on furlough and after her retirement.  In fact, her occupational and social impairment, as determined by the VA examiner, improved dramatically after her retirement.  Based on this improvement, the AOJ determined that the Veteran's psychiatric disability did not cause significant social and occupational impairment; however, the AOJ did not take into account the Veteran's ability to manage stressful situations with her psychiatric disability.  The evidence shows that she had significant trouble adapting to a work setting.  Alternatively, the evidence suggests that the Veteran would possibly be able to continue working, given her eight years of working at the IRS on a seasonal basis and her voluntary retirement.  

As a result of the foregoing, the Board finds the evidence is in equipoise as to whether the Veteran is unable to obtain and maintain substantially gainful employment due to her service-connected disabilities since March 5, 2016.  As such, a TDIU is warranted.


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, TDIU is granted effective March 5, 2016. 





____________________________________________
STEVEN D. REISS
   Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


